DETAILED ACTION 
The office action is in response to the application filled on 12/11/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
4.	Applicant's arguments filed on 3/15/2021 have been fully considered but they are not persuasive. The Alam and Brkovic references still read the amended claims.
Applicant attorney present the argument that “…Alam does not teach or suggest a first Gallium Nitride (GaN) transistor having a first current terminal and a second current terminal; a second GaN transistor having a third current terminal and a fourth current terminal, the fourth current terminal coupled to the second current terminal; a first diode having a first anode and a first cathode; a second diode having a second anode and a second cathode, the second anode coupled to the first anode and the second cathode coupled to the first cathode; and a resistor having a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the second current terminal and to the fourth current terminal, the second resistor terminal coupled to the first anode and to the second anode, wherein the power supply circuit is a dual-boost semi-bridgeless power factor correction circuit.
Brkovic also does not teach or suggest these claim limitations. Brkovic discloses a resistor Rs with one terminal coupled to switches Si and & and the other terminal coupled to a diode bridge. See, e.g., Brkovic, FIG. 2. However, Brkovic does not teach or suggest a first Gallium Nitride  It is not obvious to combine Alam and Brkovic. For example, the sense resistor can be coupled to the return diode to measure an entirety and/or a substantial portion of the total return current passing through the return diode. See, e.g.. Specification, Paragraph [0022],
In fact, Alam teaches against a combination with Brkovic to teach or suggest these claim limitations. Alam discloses that, since the return path inductance of a semi-bridgeless converter 200a conducts only a small portion of the total return current, the total converter inductance of the semi-bridgeless converter of FIT. 2A is twice that of the single-stage boost converter of FIG. 1. See, e.g., Alam, Paragraph [0006] and FIGs. 1 and 2A. Alam also discloses, in addition to the drawbacks noted for the aforementioned AC-DC topologies (FIGS. 1, 2A, and 2B), the circuits inherently have high in-rush current and a lack of lightning and surge protection owing to the direct connection between the AC input voltage and the bus capacitors, through the PFC diode and the PFC inductor. See, e.g., Alam, Paragraph [0009] and FIGs. 1-2B.
Brkovic discloses a single-stage ac-to-dc full-bridge converter using magnetic amplifiers for input current shaping. See, e.g., Brkovic, Column 3, Lines 41-43.
Alam teaches against a combination with Brkovic to teach a dual-boost semi-bridgeless power factor correction circuit.

Examiner respectfully disagree with applicant argument. The circuit configuration in Alam disclose or teach the claimed features of amended Claims and Claims 1, 3-20 are anticipated by Alam and Brkovic .  Examiner believe that the Alam and Brkovic, references read the amended claims as it is shown on the rejections below.
Therefore, Examiner believe that the current rejection still valid to address applicant amended claims.
Examiner has cited particular paragraph in the reference(s) applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. Examiner believe that a proper rejection was made and it is shown below. 
Claim Rejections - 35 USC § 103
5.	  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1, 2, 4-7, 9, 11-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alam (20150263605) in view of Brkovic et al. (5654880).

Regarding claim 1. Alam disclose a power supply circuit (figure 2A) comprising: a first Gallium Nitride (GaN) transistor (S1) having a first current terminal (terminal of S1 connected to D1) and a second current terminal (terminal of S1 connected to D3 and D4); a second GaN transistor (S2) having a third current terminal (terminal of S2 connected to D2) and a fourth current 


Alam does not specifically disclose a resistor having a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the second current terminal and to the fourth current terminal, the second resistor terminal coupled to the first anode and the second anode.
Brkovic et al. disclose (figure 2) a resistor (Rs) having a first resistor terminal and a second resistor terminal (Rs have a first and second terminal), the first resistor terminal coupled to the second current terminal (terminal of Rs coupled to S1 and S3) and to the fourth current terminal (terminal of S1 and S3 coupled to Rs), the second resistor terminal coupled to the first anode and to the second anode (terminal of Rs coupled to the anode of the diodes in the rectifier BR1), 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Alam invention with the circuit as disclosed by Brkovic et al. in order to provide a new and improved light weight, efficient and cost-effective processing of ac electrical power with unity power factor and independent DC output voltage regulation at constant switching frequency in a single conversion stage which can lead to operational efficiencies.

Regarding claim 2.  Alam disclose a power supply circuit (figure 2A) wherein the power supply circuit is a dual-boost semi-bridgeless power factor correction circuit (dual boost converter, semi-bridgeless converter 200A) (para. 0006).

Regarding claim 4.  Alam disclose (figure 2A) wherein the second current terminal (terminal of S1 connected to D3 and D4) and the fourth current terminal (terminal of S2 connected to D3 and D4) are source terminals (as shown on figure 2A).

Regarding claim 5. Alam disclose (figures 2A and 9) wherein the first GaN transistor (S1) and the second GaN transistor (S2) are depletion mode (a depletion-mode MOSFET, the device is normally ON at zero gate–source voltage) GaN field-effect transistors (ZVS converter 900 can achieve ZVS turn-on for switches S.sub.1, S.sub.2) (para. 0110).

Regarding claim 6. (As best understood by the examiner)  Alam disclose (figure 2A) wherein the first current terminal (terminal of S1 connected to D1) is adapted to coupled to a first inductor  (Lin 1) and, the third current terminal (terminal of S2 connected to D2) is adapted to be coupled to a second inductor (Lin 2).

Regarding claim 7.  Alam disclose (figure 2A) the first cathode (-ve terminal of D4) adapted to be coupled to the first inductor (Lin 1), and the second cathode (-ve terminal of D3) adapted to be coupled to the second inductor (Lin 2), and the power supply circuit (figure 2A) further comprising: a third diode (D1) having a third anode (anode of D1 coupled to Lin 1), the third anode coupled to the first current terminal (terminal of S1 connected to D1); and a fourth diode (D2) having a fourth anode (anode of D2 coupled to Lin 2), the fourth anode coupled to the third current terminal (terminal of S2 connected to D2).

Regarding claim 9.  Alam disclose (figure 2A) a third diode (D1) having a third cathode and a third anode (cathode and anode of D1 coupled to R0), a fourth diode (D2) having a fourth cathode and a fourth anode (cathode and anode of D2 coupled to R0), and a capacitor (C0) coupled to the third cathode and to the  fourth cathode (as shown on figure 2A), the third anode (anode of D1 coupled to Lin 1) coupled to the first current terminal (terminal of S1 connected to D1) and the fourth anode (anode of D2 coupled to Lin 2) coupled to the third current terminal (terminal of S2 connected to D2).

Regarding claim 11.  Alam disclose (figure 2A) wherein the first GaN transistor has a first gate and the second GaN transistor has a second gate, and the power supply circuit (figure 2A) further comprising a controller coupled to the first gate and to the second gate (a controller communicatively coupled to provide control signals to operate the first and the second switches at a first switching frequency) (para. 0032).

Regarding claim 12. Alam disclose a power factor correction circuit (figure 2A) comprising:
a first Gallium Nitride (GaN) transistor (S1) having a first current terminal (terminal of S1 connected to D1) and a second current terminal (terminal of S1 connected to D3 and D4);
a second GaN transistor (S2) having a third current terminal (terminal of S2 connected to D2) and a fourth current terminal (terminal of S2 connected to D3 and D4), the fourth current terminal coupled to the second current terminal (as shown on figure 2A); a diode having an anode (D3);

Alam does not specifically disclose a resistor having a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the second current terminal and to the fourth current terminal, the second resistor terminal coupled to the anode; and a controller, 

Brkovic et al. disclose (figure 2) a resistor (Rs) having a first resistor terminal and a second resistor terminal (Rs have a first and second terminal), the first resistor terminal coupled to the second current terminal (terminal of Rs coupled to S1 and S3) and to the fourth current terminal (terminal of S1 and S3 coupled to Rs), the second resistor terminal coupled to the anode (terminal of Rs coupled to the anode of the diodes in the rectifier BR1); and a controller (20-23 and 25), coupled to the second resistor terminal (20-23 and 25 are coupled to Rs have a first and second terminal) and to the anode, the controller configured to measure a voltage that corresponds to a current flowing through the resistor and the diode (20 measure voltage that correspond to a current flowing through the resistor Rs and the diode coupled to Rs).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Alam invention with the circuit as disclosed by Brkovic et al. in order to provide a new and improved light weight, efficient and cost-effective processing of ac electrical power with unity power factor and independent DC output voltage regulation at constant switching frequency in a single conversion stage which can lead to operational efficiencies.

Regarding claim 13. Alam disclose (figures 2A and 9) wherein the first GaN transistor (S1) and the second GaN transistor (S2) are depletion mode (a depletion-mode MOSFET, the device is normally ON at zero gate–source voltage) Gallium Nitride field-effect transistors (ZVS converter 900 can achieve ZVS turn-on for switches S.sub.1, S.sub.2) (para. 0110).



Regarding claim 16.  Alam disclose (figure 2A) wherein the diode is a first diode (D4), the anode is a first anode (anode of D4), the first diode having a first cathode (cathode of D4), and the power factor correction circuit further comprising: a second diode (D3) having a second anode (anode of D3) and a second cathode (cathode of D3), the second anode coupled to the first resistor terminal; a third diode (D1) having a third anode (anode of D1 coupled to S1) and a third cathode (cathode of D1 coupled to R0), the third anode coupled to the first current terminal; a fourth diode (D2) having a fourth anode and a fourth cathode (anode and cathode of D2), the fourth anode coupled to the third current terminal (terminal of S2 connected to D2),  the fourth cathode coupled to the third cathode (cathodes of D1 and D2 are coupled as shown on figure 2A); and a capacitor (C0), coupled to the third cathode and the fourth cathode (cathodes of D1 and D2 are coupled to C0).

Regarding claim 17. Alam disclose a power conversion system (figure 2) comprising: a power factor correction circuit (figure 2A)comprising: a first Gallium Nitride (GaN) (S1) transistor having a first current terminal (terminal of S1 connected to D1) and a second current terminal (terminal of S1 connected to D3 and D4); a second GaN transistor (S2) having a third current terminal (terminal of S2 connected to D2) and a fourth current terminal (terminal of S2 connected to D3 and D4), wherein the power supply circuit is a dual-boost semi-bridgeless power factor correction circuit (dual boost converter, semi-bridgeless converter 200A) (para. 0006 and 0009).

Alam does not disclose disclose a first diode having a first anode and a first cathode; a second diode having a second anode and a second cathode, the second anode coupled to the first 

Brkovic et al. disclose a power converter (TR1, DR1, DR2, C0 and L0); and a power factor correction circuit (Vg, BR1,VBS, Rs, S1-S4) coupled to the power converter ; a first diode having a first anode and a first cathode (BR1 the lower diode anode coupled to Rs) and a resistor (Rs) having a first resistor terminal and a second resistor terminal (Rs have a first and second terminal), the first resistor terminal coupled to the second current terminal (terminal of Rs coupled to S1 and S3) and the fourth current terminal (terminal of S1 and S3 coupled to Rs), the second resistor terminal coupled to the first anode and to the second anode (terminal of Rs coupled to the anode of diodes in the rectifier BR1).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Alam invention with the circuit as disclosed by Brkovic et al. in order to provide a new and improved light weight, efficient and cost-effective processing of ac electrical power with unity power factor and independent DC output voltage regulation at constant switching frequency in a single conversion stage which can lead to operational efficiencies.

Regarding claim 18. Alam disclose a power conversion system (figure 2).

Alam does not specifically disclose a controller coupled to the second resistor terminal.



Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Alam invention with the circuit as disclosed by Brkovic et al. in order to provide a new and improved light weight, efficient and cost-effective processing of ac electrical power with unity power factor and independent DC output voltage regulation at constant switching frequency in a single conversion stage which can lead to operational efficiencies.

Regarding claim 19. Alam disclose (figures 2A and 9) wherein the first GaN transistor (S1) and the second GaN transistor (S2) are depletion mode (a depletion-mode MOSFET, the device is normally ON at zero gate–source voltage) GaN field-effect transistors (ZVS converter 900 can achieve ZVS turn-on for switches S.sub.1, S.sub.2) (para. 0110).

7. Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alam (20150263605) in view of Brkovic et al. (5654880) further in view of Davila (20150318780).

Regarding claim 3.   The combination of Alam and Brkovic teaches the claimed invention except wherein the first diode and the second diode are Silicon Carbide diodes.

Davila disclose (figure 3) wherein the first diode (2) and the second diode (4) are Silicon Carbide diodes (para. 0006).

in order to solve the reverse recovery problem which can lead to operational efficiencies.

Regarding claim 8. The combination of Alam and Brkovic teaches the claimed invention except wherein a first Silicon diode and a second Silicon diode, the first Silicon diode coupled to the first current terminal, the second Silicon diode coupled to the third current terminal.

Davila disclose (figure 3) a first Silicon diode (2) and a second Silicon diode (4), the first Silicon diode coupled to the first current terminal (terminal between 2 and 3), the second Silicon diode (4) coupled to the third current terminal (terminal between 4 and 5).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Alam and Brkovic invention with the circuit as disclosed by Gavila in order to solve the reverse recovery problem which can lead to operational efficiencies.

8. Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alam (20150263605) in view of Brkovic et al. (5654880) Further in view of Ekbote et al. (10582578).
Regarding claim 10.The combination of Alam and Brkovic teaches the power supply circuit wherein the resistor is a first resistor.

The combination of Alam and Brkovic do not specifically teach a second resistor having a third resistor terminal and a fourth resistor terminal, the third resistor terminal coupled to the second 

  Ekbote disclose (figure 1B) wherein a second resistor (72) having a third resistor terminal (terminal of resistor 72 coupled to 34 and 38) and a fourth resistor terminal (terminal of resistor 72 coupled to 70), the third resistor terminal coupled to the second resistor terminal (terminal of resistor 50 coupled to 34 and 38), to the first anode, and to the second anode (anodes of 34 and 38); and a controller (14, 16 and 18) coupled to the fourth resistor terminal (terminal of resistor 72 coupled to 70).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Alam and Brkovic invention with the circuit as disclosed by Ekbote in order to reduce a drive current level during dimming of the solid state light fixture which can lead to operational efficiencies.

Regarding claim 20. The combination of Alam and Brkovic teaches wherein the resistor is a first resistor, the diode is a first diode, the anode is a first anode, the first diode having a first cathode, and the power factor correction circuit includes further comprising:
a second diode having a second anode, the second anode coupled to the second terminal;


The combination of Alam and Brkovic do not specifically teach a second resistor having a third resistor terminal and a fourth resistor terminal, the third resistor terminal coupled to the second resistor terminal, to the first anode, and to the second anode; and



Ekbote disclose (figure 1B) a second resistor (72) having a third resistor terminal (terminal of resistor 72 coupled to 34 and 38) and a fourth resistor terminal (terminal of resistor 72 coupled to 70), the third resistor terminal coupled to the second resistor terminal (terminal of resistor 50 coupled to 34 and 38), to the first anode, and to the second anode (anodes of 34 and 38); and a controller (16), the controller coupled to the fourth resistor terminal (terminal of resistor 72 coupled to 70), the controller (14, 16 and 18) configured to, in response to turning off the first GaN transistor (44), measure a voltage corresponding to a current flowing through the first resistor 50) .

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Alam and Brkovic invention with the circuit as disclosed by Ekbote in order to reduce a drive current level during dimming of the solid state light fixture which can lead to operational efficiencies.

Allowable Subject Matter
9.	Claim is 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.”

10. The following is a statement of reasons for the indication of allowable subject matter:  



Conclusion 
11. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838      

/Nguyen Tran/Primary Examiner, Art Unit 2838